Order                                                                                        Michigan Supreme Court
                                                                                                   Lansing, Michigan

  January 29, 2020                                                                                  Bridget M. McCormack,
                                                                                                                   Chief Justice

                                                                                                          David F. Viviano,
                                                                                                          Chief Justice Pro Tem
  160376(44)
                                                                                                        Stephen J. Markman
                                                                                                             Brian K. Zahra
  ADAM NYMAN and SARA NYMAN,                                                                           Richard H. Bernstein
          Plaintiffs-Appellants,                                                                       Elizabeth T. Clement
                                                                    SC: 160376                         Megan K. Cavanagh,
                                                                                                                        Justices
  v                                                                 COA: 344213
                                                                    Wayne CC: 17-012847-CB
  THOMSON REUTERS HOLDINGS, INC.,
  doing business as WESTLAW,
               Defendant-Appellee.
  _______________________________________/

          On order of the Chief Justice, the motion for the temporary admission of out-of-
  state attorney Scott T. Lashway to appear and practice in this case under MCR 8.126(A) is
  GRANTED.




                           I, Larry S. Royster, Clerk of the Michigan Supreme Court, certify that the
                     foregoing is a true and complete copy of the order entered at the direction of the Court.
                                 January 29, 2020

                                                                               Clerk